DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on August 13, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 5 of claim 2, the claim ends with a semicolon “;” and not a period “.”, and is thus considered to be incomplete and indefinite.
Claims 3-7 depend from dependent claim 2, and are thus also rendered indefinite.
On line 2 of claim 7, a “boss 16” is disclosed.  The applicant disclosed “boss 26” in claim 2 and “aperture 16” in claim 5, so there is no antecedent basis for a “boss 16”.
On line 4 of claim 10, a “boss 40” is disclosed.  The applicant disclosed “rectilinear opening 40” in claim 10 and “boss 26” in claim 9, so there is no antecedent basis for a “boss 40”.
On line 15 of claim 11, a “boss 40” is disclosed.  The applicant disclosed “rectilinear opening 40” and “boss 26” in claim 11, so there is no antecedent basis for a “boss 40”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 5,477,800) in view of Banfield et al. (US 8,985,045).

Lawrence, as set forth above, discloses all of the features claimed except for the use of a grommet or insert for said slot in said web of said cleat of said rail.
Banfield et al. discloses a chock insert for a watercraft, as shown in Figures 1-6, that is comprised of an insert or grommet, defined as Part #10, that is further comprised of a main body, defined as Part #12, with an outer flange, defined as Part #12b, a curved interior wall and a bore, as shown in Figure 3, a locking plate, defined as Part #14, with an outer flange, defined as Part #14b, a curved interior wall and a bore, as shown in Figure 2, a boss, defined as Part #12a, that is disposed on said main body, as shown in Figure 3, and apertures or screw holes, defined as Part #18, that are disposed in intermediate portions of said main body and said locking plate for the installation of fasteners, defined as Part #16.  Said chock insert is configured to be installed into and correspond to the shape of a chock, defined as Part #26, as shown in Figure 4, and is adapted to provide a lead for a rope or rigging, defined as Part R.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a chock insert or grommet for a chock, as taught by Banfield et al., in combination with the rail with a chock as disclosed by Lawrence for the purpose of providing a boat rail with means to reduce abrasion on a rope or rigging from a chock.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7, 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


February 16, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617